Title: To George Washington from Hezekiah Welch, 29 September 1789
From: Welch, Hezekiah
To: Washington, George


          
            Sr
            Boston Sept. 29 1789
          
          The Goodness of the Gentman I am Addresing my self to, and the Necessity that I am under Obliges me to make though to you Sr am an onknown Stranger but your Goodness Emboldings me to send a fue Lines to inform you, I bore a Commission in the Continental Sea Service during the whole of the war. I had with most part of the time three son’s am now some what Advanced in Age with a Fameley yet to bring up should always be happay to be Employde in some thing to Support them when Peace took Place I had Due to me for wages in the Servis near a Eleven Hundred Dollers which through Necessity I was Obliged to sell for four & Eight Pence in the Pound to Support my Fameley and am now Living upon that Little at Preasent I was in Hopes when I heard General Lincoln was Chosen Corlector for the Port of Boston I should have bin so happay as to have Receive’d some appointment as I was Acquainted with the General at the seige at So. Carolina but could not Obtain it, all though I Applide to the General and Suppose it was to so many Applications that it was not in his Power to do as he could have wish’d, the Vice President knowes me Sr I have Applyde to him before and now make bold to wright again to him hoping I shall find some Friends, Any Recommendations which may be wanting can be furnish’d by my Brother Saml Adams who is Leiut. Govenour of this Common wealth and by a Number of Other Gentlemen if Necessary, Excuse me Sr if I have done wrong or maide my Self to Bold in Persuming to Wright to you but Nesessity Obliges me to do it. and am Sr your most Obedent Servant at Command
          
            Hez. Welch
          
        